Interim Decision lfr1845

MATTER

or

PETERSON

In Visa Petition Proceedings
A-14706662
Decided by Board March, 8, 1968
Notwithstanding a lack or cohabitation and petitioner's testimony that he
married beneficiary to obtain a housekeeper, a valid marriage exists for
immigration purposes as the parties are elderly, live, in the.samehopealthough
they occupy separate bedrooms for health reasons, knew each other for
about . a year and a half prior to their marriage and the 'evidence shows
' there was intended a. valid and lasting marital relationship Which has continued for over two years.
ON BEJEALS

OS PsSITIONSS

Milton T. Simmons, Esquire

517 Washington Street
San Francisco, California Mil,
(Brief filed)

The case comes forward upon certification from the decision of
the District Director, San Francisco, dated. January 11, 1968 concluding that the petitioner has not met the burden of proof required
to establiA that there exists a bona Me marriage for the purpose
of according the beneficiary immediate relative status as contemplated
by the Tnimigratian and Nationality Ant, and denying the visa
petition.
The petitioner, a native-born-citizen of the 'United States, 60 years
old, seeks immediate relative status on behalf of the beneficiary as
his wife. The beneficiary is a native and citizen of Iran, 53 years old.
The parties were married at Carson City, Nevada on February 27,
1966. Each party was married previously and evidence of the termination of the prior marriages has been submitted.
The case previously was before us on June 22, 1967 on appeal from
the order of the District Director, San Francisco District, dated
March 0, 1967 denying the visa petition for the reason that it was

not the intent of the petitioner and the beneficiary to enter into a
valid state of wedlock and as a result the petitioner had failed to
show that a bona fide marriage existed for immigration purposes.
663

Interim Decision #1845
The petitioner has been unmarried since his divorce in 1936. He has
been retired for the past five years due to poor health and is supported by social security and welfare assistance. The petitioner met
the beneficiary about a year and a alf before their marriage through
a mutual friend. He needed a housekeeper and she needed a place
to live. Apparently, it was understood between the petitioner, the
beneficiary and her married daughter before the marriage that there
would be no consummation and that they would reside in separate
rooms. The petitioner does not.pay the beneficiary a salary as a housekeeper, but buys the groceries and his wife obtains spending money
from her daughter and from her own funds. The petitioner denied
that he was paid or promised any money to marry the beneficiary
and that he did not marry her to assist her to adjust her immigration status but he married her for the purpose of obtaining a housekeeper. However, he regards her as his wife but understandably differentiates his present relationship with the beneficiary from the
relationship with his first wife. We disposed of the appeal on June 22,
1967 by remanding the ease for questioning of the beneficiary regarding the relationship, whether it was intended to be a permanent one,
and to examine all other matters which would assist in a determination as to whether this relationship, despite its peculiarities, was a
sufficient one to warrant an exemption from the quota requirements
and constituted a genuine, bona fide husband and wife relationship.
A,sworn statement was taken from the beneficiary on September 14,
1967. She testified that her husband had not had any employment since
their marriage because he becomes. short of breath which she thought
was pneumonia. (Counsel stated this illness was actually emphysema.)
She knew him about a year and a half before they were married, and
while she was not in love with him, she liked him and he liked her;
lie had nobody, he was sick and she felt sorry for him; she derided to
marry him and take care of him (p. 7). The beneficiary agreed that
the first time they used to live together normally but he was sick so he
suggested that she go to her own room because he was coughing and
she would be comfortable; and that since, they have shared the same
house but have lived in separated rooms. She acknowledged that he
was too sick to engage in normal marital relations. The beneficiary
denied that any kind of agreement was entered into in which it was
specified that her marriage would not include normal marital relations
between husband and wife. Her husband asked her to be his wife and
i

take care of him and his house. The beneficiary denied that she entered

in this marriage as a basis for remaining in the United States or to
facilitate her stay in the United States. She stated that when they
became married she decided to stay with him for as long as she lived.
664

Interim Decision #1845
The petitioner has the burden of establishing eligibility for the
benefit he seeks under the immigration laws on behalf of the beneficiary as his wife. Where a marriage has been duly solemnized in
accordance with the laws of the place where it is performed, the marriage comes into existence at that moment regardless of whether it is
followed by sexual intercourse'
We believe that the Service has failed to take into account the circumstances of the marriage. The 'parties herein are mature people.
The husband has been unable to work for the past five years due to
illness. He has been unmarried since 1936 and in view of his illness
and age needed a wife who also would be a housekeeper. The wife
agreed to become his wife and housekeeper. The petitioner buys the
food, otherwise the wife spends her own funds. We regard the fact that

the parties sleep in separate rooms and have not had sexual intercourse insignificant in view of the' evidence showing that there was
intended a valid and lasting marital relationship which has continued
for over two years.
The reasons for the marriage appear to be far sounder than exist for
most marriages. There is not a single iota of evidence that this was a
sham marriage. Where it is found that there does exist a lama fide
marriage, that the marriage relationship is intended to be a valid and
lasting one, and the parties have continued to reside together for a
number of years, the motive or purpose in entering into the marriage
is not a primary concern. Under the facts in this case, it was proper to
conduct an investigation to establish whether or not a bona fide marital
relationship existed. However, once it has been established that the
marital relationship was bona. Me, that a valid and lasting husband
and wife relationship was intended and was in existence, the marriage
will be recognized for immigration purposes. On the basis of the
record, we conclude that the bona fides of the ina,rital relationship are
fully established. The visa petition will be approved.
ORDER: It is ordered, that the visa petition be approved for immediate relative status.
'Matter of M, 7 I. & N. Dec. 601; United States v. Rubenstein, 151

(2d Cir., 1945).

665

F. 2d 015

